Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 11, 2018

The Court of Appeals hereby passes the following order:

A18E0056. IN THE INTEREST OF: R.S.T., a child.

      Appellant has filed an Emergency Motion for Extension of Time to File
Application for Discretionary Appeal to Amended Termination Order of May 31,
2018. Said Motion is hereby GRANTED. Appellant shall have until July 30, 2018
to file said application for discretionary appeal.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/11/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.